DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 11, 2020 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein a substantial portion …” in line 1. The limitation is indefinite because it is unclear what amount or percentage of fibers is required to meet the limitation of a “substantial portion”.
Claim 7 also recites the limitation “wherein a substantial portion …” in line 1 and is indefinite for the same reasons presented with respect to claim 4 above.
Claim 8 recites the limitation “fiber-to-fiber dispersion of the fibers” in line 2. The limitation is indefinite because it is unclear what a fiber-to-fiber dispersion is, what structure it requires, and how it is different from a fiber blend.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (US 2009/0075047)1.
With respect to claim 1, Masuda teaches fabric knitted from a yarn which comprises about 50% to about 80% by weight of inherently flame retardant viscose rayon fiber, about 10% to about 25% by weight modacrylic fiber, and about 10% to about 25% by weight of cellulosic fiber, such as cotton (paragraph [0017]). More preferably, the yarn comprises about 50% to about 70% by weight of inherently flame retardant viscose rayon fiber, about 15% to about 25% by weight of modacrylic fiber, and about 15% to about 25% by weight cellulosic fiber (paragraph [0018]). The inherently flame retardant viscose rayon is preferably a viscose rayon containing silica (paragraph [0012]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2006/0160454)2.
With respect to claim 1, Handermann teaches FR woven and FR knit fabrics produced from yarns comprising fiber blends of FR fibers with non-FR fibers, some fibers of which are slickened (paragraph [0006]). The fiber blend contains both Category 1 and Category 2 fibers optionally adding fibers from either or all of Categories 3, 4, and 5 (paragraphs [0028]-[0029]). Category 1 is an inherently flame resistant fiber, particularly a viscose rayon based fiber having a high silica content (paragraphs [0030]-[0031], [0036]). Category 2 fibers are produced from polymers made with halogenated monomers such as modacrylics (paragraphs [0037]-[0039]). Category 1 fibers are included up to 85 wt%, more preferably 5-50 wt%, and even more preferably 7-30 wt%, and the Category 2 fibers are included in an amount of 10-85 wt%, more preferably 20-70 wt%, even more preferably 25-50 wt% (paragraphs [0059]-[0061]). When a yarn the slickened fiber blend can involve the same selection criteria as is specified for the highloft and needlepunch applications (paragraph [0073]).
The viscose fiber range of Handermann substantially overlaps the claimed range in the instant claim 1. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Handermann, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 2 and 5, Handermann teaches all the limitations of claim 1 above. The denier values of the slickened and/or siliconized FR fiber blends of the invention preferably are in the range of 0.8 dtex to 200 dtex (0.72-180 denier)3, with ranges of 0.9 to 50 dtex (0.81-45 denier)1 and 1 to 28 dtex (0.9-25.2 denier)1 being well suited for many applications (paragraph [0025]).
The linear mass density range of Handermann substantially overlaps the claimed range in the instant claims 2 and 5. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Handermann, because overlapping ranges have been held to establish prima facie obviousness.

With respect to claims 3, 6, and 8, Handermann teaches all the limitations of claim 1 above. Handermann further teaches the blend is an intimate (fiber-to-fiber dispersion) staple fiber blend (paragraph [0028]).

With respect to claim 11, Handermann teaches all the limitations of claim 1 above. Handermann further teaches the Category 5 fiber may be nylon (paragraphs [0053]-[0055]) and that the Category 5 fibers are present in an amount of 0-60 wt%, more preferably 5-50 wt%, and even more preferably 15-40 wt% (paragraphs [0059], [0064]).
With respect to choosing nylon as the Category 5 fiber, to one of ordinary skill in the art, it would have been obvious to try the Category 5 fibers presented in paragraph [0055] order to determine which provided the desired final properties such as flammability requirements, strength, etc. See MPEP 2143.
The weight percent of nylon range of Handermann substantially overlaps the claimed range in the instant claim 11. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Handermann, because overlapping ranges have been held to establish prima facie obviousness.

Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2006/0160454)4 as applied to claims 3 and 6 above, and further in view of Fang (US 2008/0182470).
With respect to claims 4 and 7, Handermann teaches all the limitations of claims 3 and 6 above.
Handermann is silent as to a substantial portion of the staple fibers being between 35 mm and 120 mm in length.
Fang teaches fabrics incorporating yarns utilizing specific blends of (A) halogen containing fibers, (B) silica embedded cellulosic fiber and (C) strength imparting synthetic fibers (paragraph [0009]). The halogen fiber may be modacrylic (paragraph [0018]). The flame retardant composite yarns are preferably spun yarns such as ring spun yarns and the like where discrete staple fibers from each of the categories as set forth above are bound together in a cohesive structure by twisting (paragraph [0016]). Fang further teaches the use of a commercial modacrylic fiber with a length of 38 mm and a commercial polysilic embedded rayon fiber with a length of 40 mm (paragraphs [0020], [0025]).
Since both Handermann and Fang teach staple fiber spun flame retardant composite yarns comprising modacrylic staple fibers and silica embedded regenerated cellulosic fiber, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the staple modacrylic fibers of Handermann to have a length of 38 mm and the staple viscose fibers of Handermann to have a length of 40 mm because they are known lengths in the art to provide flame retardant composite yarns, and would achieve the predictable result of providing a spun staple fiber flame retardant composite yarn. The claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2006/0160454)5 as applied to claim 1 above, and further in view of Zhu (US 2013/0055491).
With respect to claims 9-10, Handermann teaches all the limitations of claim 1 above. Handermann further teaches that meta-aramids and para-aramids may be used as Category 1 fibers, and combinations of Category 1 fibers may be used (paragraphs [0030]-[0031], [0034]).
Handermann is silent as to the meta-aramid and para-aramid fibers composing at most 20% by weight of the yarn, respectively.
Zhu teaches yarn for use in arc and flame protection consisting essentially of (a) 10 to 40 weight percent meta-aramid fiber having a degree of crystallinity of at least 20%, (b) 20 to 60 weight percent modacrylic fiber, (c) 15 to 45 weight percent FR rayon fiber, and (d) 5 to 20 weight percent para-aramid fiber, based on the total weight of the components (a), (b), (c), and (d) (paragraph [0010]). The meta-aramid fibers provide additional tensile strength to the yarn and fabrics formed from the yarn and meta-aramid fibers with a degree of crystallinity of at least 20% provide arc protection (paragraphs [0027]-[0028]). The addition of para-aramid fibers in the yarn provide fabrics formed of the yarn some additional resistance to shrinkage and break-open after flame exposure (paragraph [0034]).
The weight percent of meta-aramid fiber range of Zhu substantially overlaps the claimed range in the instant claim 9. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP 2144.05 (I). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Zhu, because overlapping ranges have been held to establish prima facie obviousness.
Since both Handermann and Zhu teach composite flame protection yarns comprising modacrylic and fire resistant rayon fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Handermann to include 10 to 40 weight percent meta-aramid fiber having a degree of crystallinity of at least 20% in order to provide additional tensile strength to the yarn and resulting fabric as well as arc protection and 5 to 20 weight percent para-aramid fiber in order to provide additional resistance to shrinkage and break-open after flame exposure.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2006/0160454)6 as applied to claim 1 above, and further in view of Tutterow (US 2008/0057807).
With respect to claim 12, Handermann teaches all the limitations of claim 1 above.
Handermann is silent as to the yarn count being between 20 tex and 250 tex, inclusively.
Tutterow discloses yarns formed from a fiber blend having approximately 30-60% FR modacrylic fibers, approximately 20-60% synthetic cellulosic fibers, and approximately 5-30% additionally inherently FR fibers (paragraph [0012]). The yarns may be spun yarns and typically has a yarn count in the range of approximately 5 to 60 cc (9.8-118 tex) (paragraph [0023]). The unique blends of fibers render the resulting fabric flame resistant, durable, comfortable, and affordable (paragraph [0015]).
Since both Handermann in view of Tutterow teach flame resistant fiber blends comprising modacrylic fibers and synthetic cellulosic fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the yarn of Handermann to have a count of 5 to 60 cc (9.8-118 tex) because it is a known count in the fire resistant fiber art to provide a comfortable and durable fabric, and achieves at the predictable results of a flame resistant, durable, comfortable, affordable yarn. The claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143.

Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Handermann (US 2006/0160454)7 as applied to claim 1 above, and further in view of Fels (US 5514457).
With respect to claims 13-19, Handermann teaches all the limitations of claim 1 above. Handermann further teaches that the yarn may be core-warp spun yarn (paragraph [0073]).
Handermann is silent as to the core being the blended fiber, the sheath including cellulosic fibers, specifically cotton fibers, lyocell, or viscose fibers, more specifically 100% cotton fibers wherein the cotton is non-treated, or the sheath comprises nylon fibers.
Fels teaches a textile structure for manufacturing protective clothing (col. 1, lines 9-11). A wrapped yarn, also known as a core spun yarn, consisting of a core having a sheath of natural or manmade fibers or mixtures thereof which are readily color modifiable (e.g., readily dyed, printed, or optically brightened) is used (col. 2, lines 15-21). The fibers for the core material can be staple fibers (col. 3, lines 40-41). Especially good results for the sheath, especially as regards wearing comfort and good take-up ability for dyes with different degrees of fastness and for optical brighteners, have been achieved with cotton (col. 3, lines 55-63). The use of manmade fibers such as polyamide (nylon) is possible as well, and in the interest of good wearing comfort, mixtures of synthetic fibers and cotton or viscose staple fibers are preferred (col. 3, lines 64-67). Example 4 of Fels uses an outer sheath formed of cotton (col. 9, line 36). There is no discussion of treatment of the cotton, therefore it is non-treated.
Since both Handermann and Fels teach core spun staple fiber protective composite fibers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the core spun fiber of Handermann to include a 100% untreated cotton sheath in order to provide wearing comfort and good take-up ability for dyes with different degrees of fastness and for optical brighteners, or a mixture of cotton or viscose and polyamide (nylon)  in order to provide good wearing comfort.
With respect to the choice of fiber(s) used in the sheath based on the teachings of Fels, it would have been obvious to one of ordinary skill in the art to try cotton and/or viscose fibers alone or with polyester, polyamide (nylon), and/or polyacylonitrile fibers as the sheath (col. 3, lines 55-67) in order to determine which provides the desired wearing comfort and take-up ability for dyes and optical brighteners. See MPEP 2143.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Waxman (US 2011/0177740) discloses a flame retardant fibre blend comprising 40% to 60% by weight of a modacrylic; 5% to 25% by weight of a natural cellulosic material; and 20% to 40% by weight of a FR viscose based material; wherein any remaining weight % is made up of any one or a combination of the modacrylic, cellulosic or FR viscose (abstract). The fibre blend is particularly suitable for the manufacture of a 'universal' fabric configured to be resistant to flame, electric discharge and molten metal hazards (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS
        3 1 dtex = 0.9 denier
        4 Cited in IDS
        5 Cited in IDS
        6 Cited in IDS
        7 Cited in IDS